While I concur in the affirmance of the decree, I do not agree with that portion of the opinion which holds that that part of sub-section 1 of section 42a of the act under review which reads, "and such bond, for the full amount thereof shall, by its terms, be a lien for the benefit of the beneficiaries of said bond on such real estate so scheduled, and shall be recorded in the office of the recorder of deeds in each county in which such real estate is located," is an arbitrary discrimination and unreasonable and is therefore void. In my opinion the reasons assigned for such holding are reasons which might properly be urged upon the legislature rather than the court.
Mr. JUSTICE THOMPSON, dissenting.